Citation Nr: 1619797	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected lumbar spine disability for the period since March 1, 2013.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1973; August 1974 to July 1981; November 1990 to June 1991; November 2001 to April 2002; and February 2003 to May 2004.  The Veteran also had many years of additional service in the National Guard, including service for training purposes. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for lumbosacral strain and assigned an initial 10 percent disability rating effective from January 18, 2008.  In a July 2011 rating decision, the RO found a clear and unmistakable error in the January 18, 2008 effective date assigned for the service-connected lumbar spine disability; and, therefore assigned a new effective date of January 15, 2008.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge, in pertinent part, on the issue of entitlement to increased rating for lumbar spine disability during a videoconference while the Board was seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing is of record. 

In September 2012, in pertinent part, the Board remanded the Veteran's increased rating claim to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining outstanding records of pertinent treatment and affording the Veteran with a new VA examination to evaluate the severity of his disability.  The requested development has been completed and the appeals have been returned to the Board for additional consideration. 



In an August 2014 rating decision, the RO assigned a temporary total disability rating under 38 C.F.R. § 3.40 for convalescence following back surgery from November 6, 2012 through February 28, 2013.  The Veteran did not appeal the effective date of the assigned temporary total.  The award of a temporary total disability is considered full grants of the benefit sought and the Board will not address the Veteran's symptoms during this period. 

In a July 2015 decision, the Board determined that the record was adequate to decide the claim for a higher initial rating for the service-connected lumbar spine disability prior to November 6, 2012, the date on which the Veteran had back surgery, and awarded an increased evaluation of 20 percent for the entire period prior to November 6, 2012.  The Board remanded the issue of a rating in excess of 10 percent for lumbar spine disability for the period since March 1, 2013 for additional development.  The July 2015 Board decision is a final decision with respect to the claim for increased rating for period prior to November 6, 2012, and this decision will only address the increased rating claim for the period since March 1, 2013.  

In a December 2015 rating decision, the RO awarded service connection for bilateral radiculopathy as secondary to lumbar spine disability, and assigned a 10 percent evaluation for each leg, effective from January 18, 2008.  Also, in that rating decision, the RO increased the assigned evaluation to 20 percent for lumbar spine disability for the period since March 1, 2013.  As the award is not a complete grant of benefits, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35   (1993).

A claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record.  See Rice v. Shinseki, App. 447 (2009).  Here, a review of the VA treatment records shows that the Veteran reported that the severity of his lumbar spine disability impacted his ability to work, and he retired from his position as a correctional office because of the severity of his lumbar spine disability.  See VA treatment records dated in December 2014.  The record now raises a question of whether the Veteran is unemployable due his service-connected disabilities, and as such, a claim for a TDIU is properly before the Board.  See Id.

During the pendency of the appeal, the Veteran's claims folder was processed using the paperless electronic record systems which include a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period since March 1, 2013, the Veteran's lumbar spine disability, with consideration of additional functional loss due to pain during flare-ups, more closely approximates forward flexion to less than 30 degrees; ankylosis of the entire thoracolumbar or evidence of incapacitating episodes of IVDS is not shown.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 40 percent, and not higher, for service-connected lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

1.   VA's Duty to Notify and Assist

At the outset, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran's increased rating for lumbar spine disability arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, private treatment records and lay statements have been obtained.

VA has afforded the Veteran with a VA examination in January 2015.  This examination, when viewed in combination, are adequate because the examiner discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran was afforded an opportunity to present testimony in support of his claims at a Board hearing in June 2012, both before a Veterans Law Judge (VLJ). The VLJ who conducted the hearings noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the appellant's contentions and treatment history.  The appellant provided testimony in support of his claims and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing. 

Further, with regard to the issues decided herein, there has been substantial compliance with the Board's July 2015 remand directives, insofar as the RO issued a supplemental statement of the case, with appropriate notice, in December 2015. D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has not identified any pertinent evidence that remains outstanding with respect to this claim, and VA's unsuccessful attempts to obtain older private medical records have been documented in the file.  VA's duty to assist is met.

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14. 

 Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126   (1999) (applying this concept to initial ratings). 

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks a higher evaluation for his lumbar spine disability for the period since March 1, 2013.  His disability is currently rated as 20 percent disabling.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's lumbar spine disability is currently rated as 20 percent disabling pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71a. Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237-5242.

According to Note (1) under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 

According to Note (2) under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion of the thoracolumbar spine is 240 degrees, and refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

The rating schedule also includes criteria for evaluating intervertebral disc disease. A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation.

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2).

The Veteran seeks entitlement to a higher evaluation for his lumbar spine disability.  He is currently assigned a 20 percent evaluation for the period prior to November 6, 2012, and for the period since March 1, 2013.  As noted above, the Board previously awarded the Veteran a 20 percent evaluation for service connected lumbar spine disability for the period prior to November 6, 2012, the date of his lumbar spine surgery.  In addition, he has already been awarded a temporary total disability rating under 38 C.F.R. § 4.30 for convalescence following surgery from November 6, 2012 until February 28, 2013.  Thus, this decision will only address whether the Veteran's lumbar spine disability warrants an evaluation in excess of 20 percent at any point since March 1, 2013. 

A review of the Veteran's treatment records for the period following his lumbar spine surgery show that his treating surgeon concluded that the Veteran was unable to return to work until July 1, 2013, because of restrictions due to his lumbar spine disability.  See February 2013 and June 2013 private medical statements.  Similarly, a review of the Veteran's private rehabilitation treatment records show that the Veteran was unable to return to work until July 2013.  In addition, he wore a back brace and he used an electrical stimulation device approximately four hours a day through June 2012. 

The private rehabilitation treatment records show that the Veteran underwent an initial evaluation in May 2013.  The initial rehabilitation evaluation shows that the Veteran complained of lumbar pain at a level of 6 out ten, and he also complained of functional loss, decreased range of motion, and difficulty with activities of daily living because of his back problems.  He reported that he experienced catching sensation when he transitioned from a supine position to a standing position.  He also complained of numbness in both his lower extremities.  The Veteran was restricted from bending, twisting, and lifting more than 10 pounds.  On clinical evaluation, the Veteran had normal thoracic posture but there was evidence of increased lordosis of the lumbar spine.  Range of motion testing revealed he had forward flexion limited to 30 degrees with complaints of stiffness and total range of motion limited to 50 degrees, with pain.  He was unable to perform lumbar extension or lumbar rotation movements.  He was assessed with decreased range of motion, decreased core strength, guarding of the spine, and functional impairment with activities.  He was advised to receive physical therapy twice a week for six weeks.  

A June 2013 private rehabilitation treatment record reflects that the Veteran completed all twelve of his physical therapy sessions.  It was noted that the Veteran's complaints of back pain at rest was 3 out of 10, and range of motion testing revealed that the Veteran had forward flexion limited to 60 degrees, extension limited to 10 degrees, and 25 percent of movement on lumber rotations.  
The evaluator noted that there was evidence of improvement in range of motion, core strength, and endurance in his lumbar spine, but he continued to have pain with transitional movements.  It was felt that the Veteran had progressed well overall.  He was discharged from the private rehabilitation program in July 2013. 

An October 2013 VA treatment record shows that the Veteran continued to complain of chronic low back pain, but he felt that his low back pain had improved overall since the surgery.  VA treatment records dated through 2014 continue to show complaints of low back pain, but the Veteran denied any bowl or bladder problems.  In January 2015, the Veteran reported increased symptoms of low back pain with increased pain with prolonged sitting and standing.  Straight leg raise caused him low back pain and he had difficulty raising his legs; however, muscle strength, sensation, and reflexes were intact in the lower extremities.  He was advised to receive additional physical therapy. 

A February 2015 VA physical therapy treatment note shows that the Veteran presented with complaints of episodic low back pain daily and complaints of numbness in his lower extremities about once a week.  The Veteran reported that his low back pain was at a level 8 out of 10 during periods of flare-ups.  Clinical evaluation revealed that the Veteran's posture had a forward truck lean, and he had decreased range of motion and decreased muscle strength in the lumbar spine.  It was felt that the Veteran had at least 40 percent but less than 60 percent functional impairment as result of his lumbar spine problems.  Later VA physical therapy treatment records reflect that the Veteran had improved subjective complaints of pain when at rest.  See April and May VA treatment records. 

The report of a July 2015 VA neurology consultation report shows that the Veteran complained of difficulty with walking due to pain and numbness in his lower extremities.  Clinical evaluation revealed findings of decreased sensation in both legs.  An EMG report reflected findings of chronic radiculopathy in the left lower extremity, but only evidence of diffused chronic neurogenic changes in the right lower extremity.  The Veteran received additional VA physical therapy treatment sessions in August and September 2015. 

In October 2015, the Veteran was afforded with a VA spine examination to evaluate the severity of his lumbar spine disability.  The examination report shows that the Veteran had currently diagnoses of lumbar spine strain, spondylolisthesis, degenerative disc disease, and bilateral radiculopathy.  The Veteran complained of chronic low back pain with increased pain due to prolonged standing and walking.  He reported that he experienced numbness in his left lower extremity that lasted for two hours several times a week, and he experienced similar symptoms in his right lower extremity about once a week.  Clinical evaluation revealed that the Veteran had decreased range of motion, with forward flexion limited to 50 degrees and total range of motion limited to 175 degrees, with objective evidence of painful motion, but without additional limitation of movement after repetitive use.  His decreased range of motion caused him functional impairment that limited his ability to bend and caused him difficulty with picking up items and tying his shoes.  There was no evidence of ankylosis.  There was evidence of pain with weight bearing and tenderness on palpitation of the lumbar spine.  There was evidence of guarding in the lumbar spine, but it was not severe enough to have resulted in abnormal gait or abnormal spinal contour.  The Veteran had a well-healed surgical scar measuring 18 centimeters (cm) by .2 cm that was neither painful nor unstable.  On neurologic evaluation, the Veteran had normal muscle strength and there was no evidence of muscle atrophy.  There was evidence of decreased reflexes in both ankles and decreased sensation in the left lower extremity.  The objective findings supported an assessment of mild radiculopathy in both lower extremities.  It was noted that the Veteran had intervertebral disc syndrome (IVDS), but a review of the claims folder did not demonstrate any periods of physical prescribed bed rest in the past year. 

Initially, the Board has considered whether an extension of the assigned temporary total disability rating for lumbar spine surgery necessitating convalescence beyond February 28, 2013 is warranted.   The Veteran has already been assigned a temporary total rating for 3-month period under 38 C.F.R. § 4.30 (a), the regulations governing convalescence ratings.  

A temporary total rating may be extended 1, 2, or 3 months beyond the initial 3 months based on any of the following criteria: surgery that resulted in post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(b)(1).  

Here, the Board finds that that the preponderance of the evidence is against an extension of a temporary total disability evaluation beyond February 28, 2013 for post-operative residuals of the Veteran's lumbar spine surgery.  Neither the lay nor the medical evidence more nearly reflects that the Veteran's residuals of surgery were manifested by incompletely healed surgical wounds, requirement for home confinement or non-weightbearing, or immobilization by cast.  38 C.F.R. §§ 4.7, 4.30.  In this regard, the private rehabilitation treatment records show that the Veteran's surgical scar was well-healed and he was able to attend and participate in his regularly scheduled physical therapy appointments at the medical center, despite his complaints of back pain.  The Veteran was not confined to his home and he was not immobilized.  While the Veteran used a cane with ambulation, he did not require the use of a wheelchair or crutches for non-weightbearing.  An extension of the assigned temporary total disability rating for convalescence following surgery beyond February 28, 2013 is not warranted.  

The Board will now address whether an evaluation in excess of 20 percent for the Veteran's lumbar spine disability is warranted at any point during the period since March 1, 2013. 

Based on a review of the evidence, the Board finds that the evidence of record more closely supports an evaluation of 40 percent for lumbar spine disability based on limitation of motion.  Following his lumbar spine surgery, the private rehabilitation treatment records as well as the VA medical records show a decline in the range of motion of the Veteran's lumbar spine.  He initially had forward flexion limited to 30 degrees when pain begins in February 2013, and despite his additional physical therapy sessions, the Veteran continued have forward flexion limited to 50 degrees due to pain at the October 2015 VA examination.  In addition, the competent medical evidence demonstrates that there was with objective evidence of additional functional impairment as result of decreased range of motion, decreased strength, and decreased endurance.  When considering the additional functional loss and the Veteran's lay statements of additional functional impairment during flare-ups,  and reported limitation of motion on forward flexion with objective findings of painful motion and functional loss, the Board finds that medical evidence more closely approximates the criteria for a 40 percent rating (forward flexion not greater than 30 degrees).  38 C.F.R. § 4.71a, Diagnostic Codes 5237; see also 38 C.F.R. §§ 4.40, 4.45, 4.71a. 

At no point does the medical evidence from this period show that the loss of motion in the low back more closely approximate unfavorable ankylosis of the entire thoracolumbar spine as to warrant a higher rating of 50 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242.  While the 2015 VA examiner was unable to provide an opinion on the degree of additional functional loss attributed to loss of motion during flare-ups, such additional loss is considered in the assignment of a 40 percent evaluation.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  There is also no evidence of incapacitating episodes of at least four weeks duration to warrant a higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Nevertheless, the Veteran maintains that his spine disability warrants a higher disability rating, and the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report on the subjective severity of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased scheduler rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.

 The Veteran also is not entitled to a separate compensable disability rating for limitation of motion of the thoracolumbar spine due to degenerative disc disease, which is rated as degenerative arthritis under Diagnostic Code 5003.  Evaluations for distinct disabilities resulting from the same injury may be separately rated as long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban, 6 Vet. App. at 261-62.  Limitation of motion of the thoracolumbar spine has been considered and compensated under the 40 percent disability rating already assigned.  To assign a separate disability rating for limitation of the motion of the spine due to degenerative arthritis is not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following notes. 

The schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The Veteran has already been awarded separate 10 percent ratings for radiculopathy in both his right and left lower extremities. Although the Veteran did not appeal the initial assigned evaluations for these awards, the Board finds that given the nature of the Veteran's appeal and his consistent complaints of neurologic involvement in his extremities associated with his lumbar spine disability, these matters are intertwined with the current appeal. 

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Upon a review of all the evidence of record, the Board finds that the preponderance of the evidence does not demonstrate the severity of the Veteran's radiculopathy in his right and left lower extremities warrants an evaluation in excess of 10 percent each at any point during the applicable period.  In this regard, although the July 2008 and July 2011 VA examination reports contained normal neurologic evaluations and no evidence of radiculopathy, the competent medical evidence from the private surgical treatment records, the July 2015 VA EMG report, as well as the October 2015 VA examination report have consistently shown that the Veteran's radiculopathy in his right and left lower extremities involved decreased sensation and subjective complaints of tingling and numbness, and overall, characterized as mild incomplete paralysis.  Such symptomatology does not support the assignment of an evaluation in excess of 10 percent at any point during the pendency of the appeal.  See 38 C.F.R. § 4.124a, Diagnostic Code 8620. 

 Additional separate compensable evaluations are not warranted for abnormalities associated with the lumbar spine disability.  In this regard, the medical evidence of record has shown that genitourinary evaluations were satisfactory.  There was no evidence of bladder complaints or bowel impairment associated with the Veteran's lumbar spine disability.  While there is evidence of surgical scar associated with the lumbar spine disability, it does not support the assignment of a separate compensable evaluation.  The scar was evaluated as nonpainful, stable, and covers an area of less than 39 square centimeters.  See 38 C.F.R. § 4.118.  As such, there is no other provision under which an additional separate disability rating may be assigned for the Veteran's disability.

In short, the evidence does not support the assignment of any other separate compensable evaluation for associated disabilities.  After a review of all the evidence of record for the entire period under consideration, the Board finds that an evaluation of 40 percent, and not higher, is warranted for lumbar spine disability for the entire period since March 1, 2013.

Extraschedular Considerations 

The Board has considered whether an extraschedular rating is warranted for the service-connected lumbar spine disability.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. 

 The governing norm in these exceptional cases is: a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thereafter, the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.   Thun v. Peake, 22 Vet App 111 (2008). 

 With respect to the first prong of Thun, the Veteran's lumbar spine disability picture, including the bilateral lower-extremity radiculopathy, has manifested primarily as painful limitation of motion with flare-ups, stiffness, weakness, decreased mobility, abnormal gait, intermittent pain and numbness in the lower extremities, and the use of assistive devices to move.  As discussed above, painful limitation of motion with painful flare-ups, stiffness, weakness, mobility, and abnormal gait are specifically considered under the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  The scheduler rating criteria also allow for ratings based upon incapacitating episodes, such as those caused by increased pain due to flare-ups.  See 38 C.F.R. § 4.71a. 

Although words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule, VA must evaluate all evidence, to the end that decisions will be equitable and just.  See 38 C.F.R. § 4.6.  As such, the scheduler rating criteria encompasses a wide range of symptoms for radiculopathy.  The Veteran's manifestations of radiculopathy, including intermittent pain and numbness, are primarily subjective prior to November 2012 surgery, and since then included decreased reflexes, all which are accounted for under the schedular rating criteria at 38 C.F.R. § 4.124a.  The schedular rating criteria provide ratings based on paralysis, neuritis, and neuralgia (nerve pain). 

Further, the functional limitations imposed by the Veteran's disabilities, including difficulty standing, sitting, walking, and turning his head, and interference with occupational and daily activities, are primarily the result of the back pain and leg pain, including flare-ups, caused by engaging in these activities.  As such, his symptomology is consistent with DeLuca, the effects of the Veteran's back pain and leg pain, as well as associated limitations on his occupational and daily life are specifically contemplated by the schedular criteria.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Comparing the Veteran's disability level and symptomatology of the lumbar spine disability and lower extremity radiculopathy to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors associated with the spine and/or the related radiculopathy of the lower extremities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation of 40 percent, and not higher, for lumbar spine disability for the period since March 1, 2013, is granted. 





REMAND

As noted above in the Introduction section, the record suggests that the Veteran is unable to work due to his service-connected disabilities, and in particular, his lumbar spine disability renders him unemployable.  See VA treatment records dated in December 2014 and January 2015.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record. Id., 22 Vet. App. at 447.  As such, the issue of entitlement to TDIU is on appeal. However, it would be prejudicial to the Veteran for the Board to consider this claim in the first instance.  Instead, the appropriate course of action is to remand this aspect of his increased rating claim for additional development and subsequent consideration in a supplemental statement of the case.  See 38 C.F.R. § 19.31.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the elements of a claim for a TDIU under 38 C.F.R. § 4.16; and invite the Veteran to submit an Application for Compensation Based on Individual Unemployability as well as permit him the full opportunity to supplement the record as desired.  

2. Attempt to obtain any outstanding VA or private pertinent treatment records identified by the Veteran.  In particular, attempts should be made to obtain all the Veteran's outstanding treatment records from VA medical facility since September 2015.

3. Any additional development should be undertaken as necessary, to include a VA examination. 

4. After undertaking any other development deemed appropriate, consider the issue of entitlement to a TDIU in light of all information or evidence received.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


